Citation Nr: 1031495	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  95-16 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased schedular rating for 
osteoarthritis of the thoracolumbar spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 for osteoarthritis of the thoracolumbar spine.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 
and from November 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In March 1995, the RO denied the Veteran's claim for a rating in 
excess of 40 percent for osteoarthritis of the thoracolumbar 
spine.  The Veteran appealed the RO's determination to the Board.  
In February 1999, the Board determined that he was not entitled 
to a higher schedular rating.  (The matter of his entitlement to 
a higher rating on an extra-schedular basis was referred to the 
RO.)

The Veteran appealed the Board's February 1999 decision to the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In September 1999, the parties to the appeal filed a 
joint motion asking the Court to vacate and remand the Board's 
decision.  The parties agreed that the Board had failed to 
consider, among other things, (1) whether the Veteran was 
entitled to an extra-schedular rating, and (2) whether he had a 
lumbosacral radiculopathy that was secondary to, and thus part 
of, his service-connected back disability.  The Court granted the 
motion later that same month.

In April 2000, the Board remanded the case to the RO for 
additional development. Pursuant to the terms of the joint 
motion, the Board re-characterized the issues on appeal as (1) 
entitlement to service connection for lumbosacral disc syndrome, 
and (2) entitlement to an increased rating for osteoarthritis of 
the thoracolumbar spine, currently evaluated as 40 percent 
disabling.  On remand, the RO confirmed the prior denials.  The 
case was returned to the Board in October 2002.

In May 2003, the Board remanded the case a second time.  The RO 
again confirmed the prior denials.  The case was returned to the 
Board in March 2004, and in April 2004 the Board issued a 
decision denying service connection for lumbosacral disc 
syndrome.  The other issue on appeal-pertaining to the 
evaluation to be assigned for osteoarthritis of the thoracolumbar 
spine-was remanded for additional development.  In October 2005, 
following the completion of further development, the Board denied 
the Veteran's claim for a rating in excess of 40 percent for 
osteoarthritis of the thoracolumbar spine.

The Veteran appealed the Board's April 2004 and October 2005 
decisions to the Court.  In July 2006, the Court affirmed the 
Board's April 2004 decision insofar as it denied service 
connection for lumbosacral disc syndrome.  In October 2006, the 
parties filed a joint motion asking the Court to vacate and 
remand the Board's October 2005 decision, pertaining to the 
evaluation of osteoarthritis of the thoracolumbar spine.  The 
Court granted the motion later that same month.  In June 2007, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed the Court's July 2006 decision 
upholding the Board's April 2004 denial of service connection for 
lumbosacral disc syndrome.  In August 2007, the Federal Circuit 
issued its mandate.

In the joint motion filed with the Court in October 2006, the 
parties to this appeal agreed that the Board's October 2005 
decision was deficient because the Board:  (1) failed to explain 
why the Veteran's mid-thoracic muscle spasms (as documented in an 
October 24, 1995 VA examination) and limitation of range of 
motion of the thoracic spine (as documented in a March 15, 2001 
VA examination) did not constitute separate symptomatology from 
that associated with the lumbar spine so as to warrant the 
assignment of an additional disability rating; (2) did not 
explain why, in light of the VA examinations of record which seem 
to record symptomatology of the mid-thoracic spine, but do not 
give enough information as to whether the symptomatology is due 
to a separate disability of the dorsal spine, the Board did not 
obtain a supplemental report; and (3) failed to provide an 
adequate statement of reasons and bases for its determination 
that consideration for an extra-schedular rating was not 
warranted, insofar as it failed to account for or discuss the 
Veteran's statements (a) in a November 1985 memorandum, (b) at 
hearings conducted in September 1995 and September 1998, and (c) 
in a February 2001 Statement in Support of Claim, to the effect 
that his back disability interferes with his employability.

In light of the foregoing, it is clear that the issue of the 
Veteran's entitlement to service connection for lumbosacral disc 
syndrome has been finally adjudicated and is no longer in 
appellate status.  The only claim remaining before the Board is 
the Veteran's entitlement to a rating in excess of 40 percent for 
osteoarthritis of the thoracolumbar spine.  In August 2007, the 
Board remanded the claim for additional development.  The case 
was returned to the Board in February 2010.

In June 2010, the Veteran's representative raised for the first 
time on appeal the express contention that the Veteran's 
osteoarthritis of the thoracolumbar spine warrants a TDIU.  That 
is, the representative contends that the Veteran is unemployable 
as a result of his service-connected osteoarthritis of the 
thoracolumbar spine.  See 38 C.F.R. § 4.16 (2009).  Given the 
circumstances of the Veteran's case, the Board has re-
characterized the claim as three issues:  (1) entitlement to an 
increased schedular rating for osteoarthritis of the 
thoracolumbar spine, currently evaluated as 40 percent disabling; 
(2) entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 for osteoarthritis of the thoracolumbar spine; 
and (3) entitlement to a TDIU.

(The decision below addresses the issue of entitlement to an 
increased schedular rating for osteoarthritis of the 
thoracolumbar spine.  For the reasons set forth below, the extra-
schedular and TDIU issues are being remanded for additional 
development.)




FINDING OF FACT

The Veteran's service-connected osteoarthritis of the 
thoracolumbar spine has been manifested by limitation of motion 
of the thoracolumbar spine and pain on motion.  Fractured 
vertebra, ankylosis of the thoracolumbar spine, or limitation of 
motion affecting more than one segment of the spine has not been 
shown.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 40 percent for 
service-connected osteoarthritis of the thoracolumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2009); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of the appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the VCAA.  
Additionally, the RO initially adjudicated the claim prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice was 
not possible, the Court has held that, in cases such as this one, 
the Veteran has the right to subsequent content-complying notice.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, when the case was most recently in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, removed 
the notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the issue of entitlement to an increased schedular 
rating for osteoarthritis of the thoracolumbar spine on appeal 
has been accomplished.  Through a September 2003 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim for an increased schedular 
rating.  The Veteran was told that the evidence must show that 
his service-connected osteoarthritis of the thoracolumbar spine 
had gotten worse.  Notice letters dated in February 2008 and June 
2008 provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's claim, the claim was properly 
re-adjudicated in February 2010, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified 
that VA was responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of the 
schedular rating issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue of 
entitlement to an increased schedular rating for osteoarthritis 
of the thoracolumbar spine.  The Veteran's service treatment 
records have been obtained and associated with the claims file, 
as have treatment records from the VA Medical Center (VAMC) in 
Boston, Massachusetts.  Pursuant to the Board's August 2007 
remand, the Veteran was asked to provide a release for copies of 
relevant records underlying a disability determination performed 
by Disability Evaluation Services at the University of 
Massachusetts in 2007.  The Veteran did not respond to the 
request and, in June 2008, stated that he did not have any other 
information or evidence to give VA in support of his appeal.  
Additionally, the Veteran testified at hearing on two occasions 
during the appellate process-once in September 1995 before the 
RO and once in September 1998 before the Board.  The transcripts 
of the hearings are of record.

Furthermore, the Veteran was provided multiple VA examinations in 
connection with his claim, the reports of which are also of 
record.  The examination reports contain sufficient evidence by 
which to evaluate the Veteran's osteoarthritis of the 
thoracolumbar spine in the context of the rating criteria.  In 
particular, the most recent examination was conducted in July 
2008 pursuant to the Board's August 2007 remand that included 
instructions in compliance with the October 2006 joint motion.  
The examination included information concerning range of motion 
studies, the segments of the spine affected by the service-
connected disability, whether there has been a thoracic spine 
disability separate from the lumbar spine disability, and a 
description of the functional impact of the disability.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence for this issue.

II. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  This is particularly important for lengthy rating 
periods, such as in the Veteran's case, as he filed his claim in 
September 1994.  

Historically, the Veteran's osteoarthritis of the thoracolumbar 
spine had been evaluated as 40 percent disabling under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  That 
diagnostic code provides for a 40 percent rating when there is 
severe limitation of motion of the lumbar spine.  A 40 percent 
rating is the maximum schedular rating under the diagnostic code.  
38 C.F.R. § 4.71a (Diagnostic Code 5292) (2002).

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Thereafter, effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009)).

VA must consider the Veteran's schedular rating claim involving 
the thoracolumbar spine under the old and new criteria, with 
consideration of revised criteria no sooner than the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The Veteran has been informed of the regulation change, 
initially so in a December 2003 supplemental statement of the 
case (SSOC).

The most recent changes to the regulation established new 
diagnostic codes for various spine disabilities.  Diagnostic Code 
5242 is used to evaluate degenerative arthritis of the spine.  
Under that diagnostic code, the General Rating Formula for 
Diseases and Injuries of the Spine is used.  The General Rating 
Formula provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, a 
40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5242) (2009).

Following the rating criteria, Note (1) provides:  Evaluate any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  
Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Additionally, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which a 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A review of the evidence of record reveals that when the Veteran 
submitted his current claim for an increased rating in September 
1994.  The only then-current medical treatment listed by the 
Veteran was from the Boston VAMC.

Records from the VAMC, for the period from January 1989 to 
January 1995 were associated with the claims file.  The records 
reflect several instances of evaluation for complaints of chronic 
low back pain.  The Veteran was seen on a psychiatric 
consultation in August 1994.  He was referred from the orthopedic 
clinic for evaluation.  The Veteran had a history of ongoing 
therapy for alcohol abuse and chronic low back pain.  He denied 
any psychiatric problems and the need for the consultation.  The 
Axis I diagnosis was alcohol abuse in remission.  A 
September 1994 entry noted that the Veteran had chronic low back 
pain.

The Veteran testified at a hearing before the RO in September 
1995.  He testified that he received treatment for back pain at 
the VAMC approximately one to three times a month.  The Veteran 
said that his low back pain radiated up to his shoulder.  He 
stated that he performed stretching exercises almost every day to 
help relieve his back pain.  The Veteran said that he experienced 
increased back pain when driving for more than one-half hour, 
when bending over, sitting down, or sleeping.  He further 
testified that his back pain interfered with both his employment 
and social life.  The Veteran also reported that he had been on a 
number of different medications to help relieve his back pain, 
including aspirin, Ibuprofen, Naprosyn, Flexeril, Darvocet, and 
Elavil.  Finally, the Veteran said that his pain was always 
present in his low back and, as the day progressed, it would 
spread up to the middle of his back.

The Veteran was afforded a VA orthopedic examination in October 
1995.  He gave complaints of back pain originating in the lower 
back and radiating upward. The Veteran said that he had morning 
stiffness and arthralgia and had to stretch to relieve the pain.  
He said that his pain would get worse during the day and with 
physical activity.  His pain was mostly localized to his mid-
back.  The examiner reported that the Veteran's gait was intact 
and he walked without a limp.  The lumbar spine had no 
deformities.  The Veteran's lumbar lordosis was normal.   There 
was no thoracic spine kyphosis or tenderness.  However, there 
were significant mid-thoracic right paraspinal muscle spasms.  
The sacroiliac joint was not tender.  The examiner said that the 
Veteran had forward flexion such that he could bend forward and 
touch his toes.  He had backward extension to 25 degrees; and 
lateral bending to 15 degrees.  The Veteran had discomfort with 
backward extension and lateral bending.  No evidence of 
radiculopathy was found on physical examination.  The examiner 
remarked that x-rays of the thoracic spine showed minor 
osteophytes throughout the thoracic spine but that disc spaces 
were normal.  The examiner further noted that there was some 
wedging of the vertebral bodies and endplate irregularity 
suggestive of Scheuermann's disease.  The pertinent diagnoses 
were chronic low back pain, and mid- thoracic pain since 1986, 
and history of Scheuermann's disease.

The Veteran was afforded a VA neurology examination in October 
1995.  He complained of constant pain in the lower lumbar 
paraspinal region with muscle spasms.  The Veteran reported that 
he had not worked since July 1995 because of lower back pain.  
However, in the past, he had worked jobs requiring physical 
labor.  On examination, the Veteran's muscle strength was 5/5 in 
all extremities.  He complained of pain with palpation throughout 
his spine.  Straight leg raising was negative bilaterally.  The 
Veteran was again noted to have forward flexion to the point of 
touching his toes.  He did complain of low back pain.  The 
Veteran was able to bend at the waist to 20 degrees and rotate to 
20 degrees.  He complained of low back pain after the movements.  
Sensory examination, cerebellar examination, and gait were all 
normal.  The diagnosis was history of arthritis.  The examiner 
stated that he did not detect any signs of nerve root 
radiculopathy on examination.  He felt that the Veteran's 
complaints centered mainly on his pain.

The Veteran submitted a record from a W. L. Pine, D.C., at 
Chiropractic Southeast, dated in April 1996.  The consultation 
noted that the Veteran had dorso-lumbar flexion to 80 degrees, 
extension to 20 degrees, and lateral flexion to 20 degrees.  The 
Veteran was noted to have pain with those movements.

Associated with the claims file are additional VA records for the 
period from January 1995 to July 1997.  The Veteran was evaluated 
by the physical medicine and rehabilitation service for 
complaints of back pain in September 1995.  He was noted to have 
chronic back pain that he felt was getting worse.   The examiner 
said that the Veteran's mid- to upper back musculature appeared 
to be slightly tight but that he had a full range of motion and 
function with no acute pain.  The Veteran was seen on several 
other occasions where he was noted to have chronic low back pain.  
A computed tomography (CT) scan from June 1996 was interpreted to 
show a minor annular bulge of the disc at L5-S1 level.  No 
herniations were noted.  A follow-up neurology clinic report, 
also dated in June 1996, noted that the Veteran complained of 
increased back pain since April 1996.  The Veteran complained of 
sharp shooting pains into his legs with the right being greater 
than the left.  The neurologist noted the results of the CT scan 
and said that it was not suggestive of any major structural 
disease and no further imaging studies would be done.  The 
neurologist further reported that there were not many objective 
motor signs on physical examination.  A neurology clinic note 
from October 1996 reported additional complaints from the Veteran 
of pain down his right leg to his foot and down his left leg to 
the knee.  The neurologist noted that there was no evidence of 
any neurological deficit on examination except for mild decrease 
to pinprick on the right lateral foot.

The Veteran testified at a hearing before the Board in September 
1998.  At the hearing the Veteran's representative argued that 
the evidence of record warranted a 60 percent rating for the 
Veteran's service-connected back disability if rated as 
intervertebral disc syndrome.  The Veteran presented testimony 
regarding his symptoms.  The Veteran said that he had received 
all of his then-current treatment from VA and had not seen any 
private physicians.  The Veteran said that he had had chronic low 
back pain since 1985 with daily muscle spasms which had increased 
in severity over time.  He said that his low back pain had 
interfered with his ability to keep a job.  The Veteran was 
employed at Home Depot 40 hours a week.  He helped customers and 
stocked shelves.  The Veteran said that he could not ride in a 
car for more than an hour without having pain radiate into his 
legs.  He also said that he could not stand for more than 10 or 
15 minutes without his feet going numb.  The Veteran had been on 
anti-pain medication continuously since 1993.  Currently, he took 
Flexeril and Elavil.  The Veteran also testified that the 
location of his back pain had changed, previously radiating up to 
his shoulders, but now radiating down to his toes.  He went on to 
testify that his daily muscle spasms occurred usually after he 
came home from work.  The Veteran said that he had increased back 
pain as the day went on.  He also said that he had daily pain 
radiating into his lower extremities, both in the morning and 
evening, and it lasted anywhere from a few minutes to six hours.  
The Veteran stated that he had had no injury in the last few 
years that could account for the change in his back pain.  He 
stated that his muscle spasms limited his back's range of motion 
by approximately 25 to 30 percent.

VA treatment records for the period from November 1993 to August 
1998 were associated with the claims file.  Many of the records 
were duplicates of previously received evidence.  There is a 
letter addressed to "Whom It May Concern" written on VA 
letterhead and dated in April 1995.  The letter was signed, 
presumably by a physician, and states that the writer had 
examined the Veteran on the date of the letter.  It added that, 
despite the Veteran's chronic lower back pain, he was quite 
capable of working as a housekeeper from a medical perspective.  
A psychology clinic entry, dated in April 1995, noted that the 
Veteran did not have a job.  The entry further noted that the 
Veteran appeared to set himself up to fail by finding something 
wrong with every job.  Entries dated in 1997 and 1998 noted 
treatment for complaints of back pain.  The Veteran was noted to 
be working at a parking garage by way of an entry dated in July 
1998.

The Veteran submitted a statement in support of his claim in 
February 2001.  He reported VA treatment in Boston and West 
Roxbury, Massachusetts.  The Veteran did not report any private 
treatment.  He also said that his back pain had not gotten 
better.  The Veteran said that he had trouble at work doing 
certain things such as bending, and picking up things that had 
any weight.  He said that he had received an epidural steroid 
injection (ESI) and had another one scheduled in February 2001.

The Veteran was also afforded a VA neurological examination in 
March 2001.  The examiner noted the past history of EMG study in 
October 1995 that showed an L5 radiculopathy.  The examiner also 
noted the results of the 1996 CT scan, which demonstrated a minor 
annular bulge of the disc at L5-S1 with no herniations seen.  The 
examiner further noted an additional CT scan from August 2000, 
which she said demonstrated minor annular bulges at L4-L5 and L5-
S1.  Her impression was that the Veteran had back pain and 
radiculopathy as documented by EMG of the right leg only in 1995.  
She opined that it was at least as likely as not that the 
Veteran's lower back pain, and dorsal spine pain as well as his 
radiculopathy, was related to his service-connected lumbar spine 
limited motion.

The Veteran was afforded a VA orthopedic examination in March 
2001.  The examiner noted that the Veteran complained of constant 
pain in the low back and both buttocks with radiation into both 
legs occasionally, but more severe on the left than on the right.  
The examiner also noted the results of the August 2000 CT scan, 
as well as x-rays of the lumbosacral spine in August 1998 and x-
rays of the thoracic spine from April 1993.  The examiner said 
that the CT scan showed no abnormalities except for some 
osteophytes.  He said the osteophytes were present on the August 
1998 x-rays.  He also said that the April 1993 x-rays showed 
minor osteophytes.  The Veteran was noted to be employed by Home 
Depot and had been for the previous 2 1/2 years.  His job 
involved changing prices on merchandise.  This required 
considerable climbing of ladders, walking, and being on his feet.  
The Veteran said that he did miss a few hours or parts of days 
from work because of his back, but was able to work fairly 
consistently and had not lost any prolonged period of time from 
work because of his back.  The Veteran related that his pain was 
worse at night after a day at work. He also said that his pain 
was worse after sitting for long periods of time and he would 
have to get up every 20-30 minutes.  The Veteran said that the 
pain interfered with his activities of daily life.  He had no 
complaint of pain in the thoracic spine.

The examiner stated that the Veteran walked without a limp.  
There was tenderness throughout the lumbar spine and some minimal 
tenderness from the sciatic notches bilaterally.  The examiner 
reported that the Veteran had 80 degrees of forward flexion 
without pain.  However, the Veteran said that he experienced pain 
upon straightening up.  The range of motion for the thoracic 
spine was said to be without pain, although the range of motion 
was very limited at best.  The diagnosis was chronic lumbosacral 
pain with evidence of degenerative arthritic changes manifested 
by the osteophyte formation described earlier.  The examiner said 
that he did not find any pain and weakness or over-use weakness 
or fatigability, or abnormal movement, although the Veteran 
described them.  The examiner said that the range of motion of 
the lumbar spine could be decreased by 50 percent during over-use 
or during flare-up.  He did not feel there was any evidence of a 
disc syndrome.  Finally, he opined that the Veteran was able to 
function fairly well in an industrial capacity in spite of the 
service-connected disability.

Associated with the claims file are additional VA treatment 
records for the period from August 2000 to November 2003.  A 
neurology clinic entry, dated in August 2000, noted the Veteran's 
complaints of increasing pain since 1996 with radiation into both 
lower extremities.  The Veteran said he had experienced swelling 
in the back and "popping" in the last two months.  The Veteran 
was noted to deny any weakness in the legs or feet.  The examiner 
reported that the Veteran had chronic low back pain most probably 
mechanical in etiology.  He added that, given the absence of any 
objective neurological deficits, disc disease seemed unlikely.  
The Veteran was referred for a CT scan of the lumbosacral spine 
in light of subjective complaints of left foot numbness.  The 
results of an August 2000 CT scan of the lumbosacral spine were 
interpreted to show no focal disc herniations.  Minor annular 
bulges were seen at the L4-L5 and L5-S1 levels.  The assessment 
was chronic low back pain, likely mechanical, myofascial, 
questionable DJD.  The report further stated that the CT scan 
findings did not correlate well with the severity of pain.  The 
Veteran was given an ESI in January 2001.  The Veteran received 
some pain relief from the ESI.

The Veteran underwent EMG testing of the left lower extremity in 
June 2001.  The results were interpreted to show that there was 
no evidence of an acute lumbosacral radiculopathy of the left 
lower extremity.  A neurology clinic note, from June 2001, 
reported the results of the magnetic resonance imaging (MRI) of 
the lumbosacral and thoracic spine.  The report said that the 
vertebral bodies demonstrated normal height, and signal intensity 
in alignment.  There was minor anterior wedging involving the 
lower thoracic spine at the T11 and T12 level most likely 
resulting from prior trauma.  There was no significant loss of 
height.  No significant abnormalities were seen at the L1-L2 or 
L2-L3 levels.  There was a minor annular bulge seen at the L3-L4 
level.  Further, an annular bulge and mild facet degeneration was 
seen at the L4-L5 level.  There was no evidence for spinal canal 
stenosis and the exit nerve root foramina were described as 
patent.

The Veteran was afforded another VA orthopedic examination in 
September 2003.  The examiner noted the Veteran's history of a 
back injury in service and treatment from VA since that time.  He 
noted the results of the several MRIs and CT scans of record.  
The examiner said that the Veteran had a normal lordotic curve.  
He also said that the Veteran's range of motion of the lumbar 
spine was completely normal.  The examiner's pertinent diagnosis 
was a normal examination of the lumbosacral spine with no 
evidence of disc herniation and no evidence of radiculopathy.

The Veteran underwent further VA neurology examination in October 
2003.  The examiner provided a detailed review of the Veteran's 
SMRs and the origins of his back pain in service.  She also noted 
the Veteran's ongoing VA treatment from the mid-1980s.  The 
examiner provided a diagnosis of chronic low back pain with no 
evidence of neuropathy or radiculopathy.  She noted that there 
was no disc problem noted in the lumbar or thoracic spine.  The 
examiner said that she did not see any functional disability 
related to the Veteran's service-connected disability.  She had 
done a separate range of motion examination for the dorsal and 
lumbar spine and they both appeared normal to her.  She said 
there was no limitation of the dorsalis or lumbar spine function.  
She also said that the Veteran's pain was in total control with 
his medications.  The examiner said that the Veteran does have 
limitation of motion but not on her examination.  She stated that 
the Veteran did not have a disc syndrome in her opinion and 
therefore one could not be related to a service-connected 
disability.  The examiner said that the Veteran was working 10-
hour days, 7 days a week.  She said that she did not believe his 
service-connected disability caused any industrial impairment.

The Veteran was afforded a VA orthopedic examination in April 
2005.  The examiner reviewed the history of the Veteran's injury 
in service.  He noted that the Veteran said that his pain was now 
almost constant.  The Veteran's pain was bad in the morning but 
his back would loosen up with stretching and exercising.  The 
Veteran said that weather changes affected him.  He also said he 
could bend over but would have pain on straightening up.  The 
Veteran did not use a cane or back brace.  He did use a hot pack 
on occasion.  The examiner said the Veteran was able to do all 
activities of daily living.  The examiner noted that the Veteran 
was departing the area for a new job in Utah.  The examiner said 
that the Veteran had forward flexion to 100 degrees.  He could 
return to an upright position but said that it caused him pain.  
The Veteran had extension to 20 degrees.  He could tilt to the 
right and left to 30 degrees but this caused some increased left 
low back pain.  The Veteran could rotate to the right and left to 
60 degrees without apparent discomfort.  The examiner noted that 
the Veteran had an MRI of the lumbar spine in July 2004.  He said 
that the MRI showed no significant abnormalities at the L1 
through L4 levels.  At the L4-L5 level there was some ligamentum 
flavum hypertrophy without impact.  At the L5-S1 level there was 
a minor annular bulge without impact on the spinal canal.  The 
final assessment was osteoarthritis of the lumbar spine.

The examiner provided an addendum to his report in April 2005.  
He said that the range-of-motion measurements were repeated three 
times without any particular change.  The examiner did say that, 
with each extension from forward flexion, the Veteran did 
experience increasing back pain.  The examiner opined that on 
"bad days" the Veteran's low back and dorsal spine motion would 
be reduced further by about 30 percent.  He also said the Veteran 
required 15 to 20 minutes of stretching in the morning before he 
would be stretched out.  The examiner said that, at that time, 
the Veteran would have a limitation of motion of probably 10 
percent loss of his range of motion.

In May 2007, the Veteran's representative submitted a letter from 
the Boston VAMC reminding the Veteran of an upcoming appointment 
at the neurology clinic in June 2007.  An April 2007 a disability 
determination letter by Disability Evaluation Services at the 
University of Massachusetts was also submitted.  As noted 
previously, the Veteran did not provide a release to obtain any 
additional records in connection with this letter.

VA treatment records, dated from February 2007 to February 2009, 
were associated with the file pursuant to the Board's August 2007 
remand instructions.  The record concerning the June 2007 
neurology clinic appointment was obtained.  The Veteran presented 
for a follow up for neck pain, back pain, and peripheral 
neuropathy.  The physician noted that the Veteran had neuropathy 
(numbness in the fingers and toes) for more than ten years that 
was presumed to be alcohol related.  The Veteran reported 
experiencing numbness and tingling in his arms.  He also 
described a sensation of sometimes feeling like has to "lean 
forward."  The Veteran did not have loss of bowel or bladder 
continence.  He did continue to have some neck and back pain.  
The examiner noted that there was an unclear history but the pain 
was basically non-radiating.  After reviewing previous radiology 
reports, the physician diagnosed the Veteran with alcohol-related 
neuropathy which was mild and not progressive.  The remaining 
records from this period pertain to progress notes from the 
psychiatry clinic and information concerning the Veteran's 
prescriptions.

Pursuant to the Board's August 2007 remand, the Veteran was 
afforded a VA examination of his spine in July 2008.  The 
examiner, an attending physician in neurosurgery, reviewed the 
claims file and accurately noted the Veteran's medical history 
concerning his 23-year history of chronic low back pain.  The 
Veteran reported current symptoms of four to five severe flare-
ups per year with occasional radicular shooting and throbbing 
pain in the left sciatic distribution.  All activities are 
eliminated during the flare-ups.  The Veteran also stated that 
exacerbations last two to three days and he is only able to take 
short walks.  He has not been bedridden.  Rain, dampness, cold, 
and air conditioning make the condition worse.  Other symptoms 
reported by the Veteran were fatigue, decreased motion, 
stiffness, weakness, and pain.  The Veteran's reported pain was 
located in the translumbar area when bending.

Examination of the spine revealed no spasm, atrophy, or weakness 
of the thoracic sacrospinalis.  There was guarding, pain with 
motion, and tenderness.  The Veteran's posture was rigid with 
slight kyphosis.  Head position and gait were normal and there 
was symmetry in appearance.  Abnormal spinal curvature included 
kyphosis and lumbar lordosis.  There was no gibbus, list, lumbar 
flattening, scoliosis, or reverse lordosis.  Motor examination 
showed 5/5 in all areas, reflective of active movement against 
full resistance.  Muscle tone was normal with no muscle atrophy.  
Sensory examination of the lower extremities showed 2/2 for 
vibration, light touch, and position sense, reflective of normal 
sensation.  Pinprick was 1/2 in each lower extremity, reflective 
of impaired sensation.  The examiner noted that there was 
stocking distribution peripheral loss to both knees.  Reflex 
examination showed 3+ in most areas, reflective of hyperactive 
reflexes without clonus.

In regards to range of motion of the spine, the examiner 
expressly noted that there was no ankylosis of the cervical or 
thoracolumbar spine segments.  For the thoracolumbar spine, 
flexion was to 30 degrees for both active and passive motion.  It 
was noted that pain began at 20 degrees.  There was pain after 
repetitive use and additional loss of motion on repetitive use in 
the form of the measurement to 20 degrees.  Extension was to 10 
degrees for both active and passive motion.  There was pain on 
motion and after repetitive use, but no additional loss of motion 
regarding extension.  Lateral flexion was to 10 degrees for both 
the left and right side.  There was pain on motion and after 
repetitive use, but no additional loss of motion regarding 
lateral flexion.  Lateral rotation was to 10 degrees for both the 
left and right side.  There was pain on motion and after 
repetitive use, but no additional loss of motion regarding 
lateral rotation.  

The examiner noted that Lasegue's sign was not positive and 
vertebral fracture was not a service-connected condition.  The 
July 2004 MRI report concerning the lumbar spine was included in 
the report.  As noted previously, the diagnostic impression was 
no significant or minor abnormality.  In regards to employment, 
the Veteran reported that he had not been employed for two years 
on account of his back condition.  The examiner provided a 
diagnosis of T11-12 traumatic endplate injury and lumbar 
degenerative disease at L3-4, L4-5, and L5-S1.  The examiner 
noted that the disability prevents exercise and sports; has a 
severe effect on the Veteran's chores, shopping, and recreation; 
has a moderate effect on traveling and toileting; has a mild 
effect on dressing and grooming; and has no effect on feeding and 
bathing.  

In addition, the July 2008 examiner stated that the frequency and 
severity of flare-ups, the resultant increase in loss of range of 
motion secondary to the service-connected disability, and pain 
are most likely caused by or a result of the severe limitation of 
motion of the thoracolumbar spine.  According to the examiner, 
the limited motion and equivalent functional impairments that 
affect the last vertebrae of the thoracic spine are most likely 
caused by or a result of the service-connected disability and the 
lower L3, L4, and L5 segments in the lumbar spine are at least as 
likely as not caused by or a result of that disability.  In 
regards to the number of disabilities affecting the spine, the 
examiner stated that the record supports only one injury.  The 
examiner stated that the lumbar involvement followed as a 
consequence of that injury and limited motion over the years.  He 
gave the opinion that it is less likely than not that there has 
been additional contributing thoracic injuries.  The examiner 
noted that he could not comment on the veracity of previous 
examiners' opinions or implications of examinations taken out of 
context.  Likely findings reflected acute conditions at the time 
and their focus.  The examiner also gave the opinion that it is 
at least as likely as not that the Veteran's lack of employment 
over the last several years and loss of retention of various jobs 
in previous years are a direct consequence of the Veteran's 
service-connected disability.  The examiner stated that he based 
his opinions on an extensive examination, a review of the medical 
record, reports of diagnostic studies, military history, prior VA 
examination reports, and clinical experience over the past 24 
years as a neurosurgeon.

In consideration of the evidence of record, the Board finds that 
the Veteran's service-connected osteoarthritis of the 
thoracolumbar spine (characterized by the July 2008 examiner as 
T11-12 traumatic endplate injury and lumbar degenerative disease 
at L3-4, L4-5, and L5-S1) has been manifested by limitation of 
motion of the thoracolumbar spine and pain on motion.  In view of 
the type of disability and the regulation changes during the 
pendency of the appeal, there are several facets in evaluating 
the Veteran's service-connected spine disability in the context 
of the rating criteria.  With respect to Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, the Board notes that 
the Veteran has been awarded the maximum schedular rating under 
the diagnostic code for the entire rating period for "severe" 
limitation of motion.  The 40 percent rating is appropriate given 
medical evidence and the recent characterization by the July 2008 
VA examiner of the limitation of motion as "severe."  A higher 
schedular rating is not permissible under the diagnostic code.  
This is so even though the Veteran has functional loss as a 
result of pain on motion and repetitive motion because he has 
already been awarded the highest schedular rating based on 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.  The painful motion is contemplated by the 
40 percent rating under Diagnostic Code 5292.  

The former criteria for evaluating spine disabilities provide for 
schedular ratings in excess of 40 percent for certain 
disabilities and symptomatology.  However, none of the potential 
diagnostic codes is for application in the Veteran's case.  There 
is no evidence in the record that the Veteran's service-connected 
disability involves a residual of a fracture of a vertebra.  The 
July 2008 VA examiner confirmed that there are no fractured 
vertebrae.  Thus, a higher schedular rating is not warranted 
under Diagnostic Code 5285 for residuals of a fracture of a 
vertebra.  Additionally, ankylosis has not been shown at any time 
during the rating period and the July 2008 VA examiner expressly 
found no ankylosis of the spine.  Thus, a higher schedular rating 
is not warranted for complete ankylosis of the spine or ankylosis 
of the lumbar spine.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5286 and 5289) (2002).  Lastly, the Board notes that, under 
the former rating criteria, a 60 percent schedular rating is 
assignable for pronounced intervertebral disc syndrome.  As noted 
in the introduction, the Board issued a decision in April 2004 
that found that service connection is not warranted for disc 
syndrome.  The decision was affirmed by the Court and the Federal 
Circuit.  Accordingly, a rating under the diagnostic code for 
evaluating intervertebral disc syndrome is not for consideration.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).  The Board 
notes that the first revision to the spine regulations pertained 
solely to intervertebral disc syndrome.  For identical reasons, a 
rating under the rating criteria for intervertebral disc syndrome 
that became effective September 23, 2002, is not warranted.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).

In evaluating the Veteran's thoracolumbar spine disability under 
the new rating criteria, the Board finds that there is no basis 
for a higher schedular rating since September 26, 2003-the 
effective date of the regulation change.  The assigned 40 percent 
rating contemplates the Veteran's painful limited motion of the 
thoracolumbar spine.  The 40 percent rating expressly states that 
it is applicable in cases where forward flexion is limited to 30 
degrees or less.  Additionally, even favorable ankylosis, which 
has not been evident, is contemplated by the 40 percent rating 
under the General Rating Formula.  Thus, the Veteran's functional 
loss as a result of pain on motion and repetitive motion is 
already contemplated by the 40 percent rating because it is the 
highest schedular rating based on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  A 
50 or 100 percent rating is not warranted because unfavorable 
ankylosis of the thoracolumbar spine and unfavorable ankylosis of 
the entire spine has not been shown during the rating period.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5242) (2009).

Similar to the former rating criteria, the revised rating 
criteria provide for a possible 60 percent schedular rating for 
intervertebral disc syndrome (albeit for incapacitating episodes 
rather than pronounced symptoms).  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2009).  For the same reason identified 
previously, a rating for disc syndrome is not warranted in view 
of the Board's April 2004 decision that was affirmed by the Court 
and the Federal Circuit.

As note 1 of the revised rating criteria indicates, objective 
neurologic abnormalities are also to be evaluated in addition to 
the orthopedic aspects discussed above.  In the Veteran's case, 
the evidence does not show that there are objective neurologic 
abnormalities associated with his service-connected 
osteoarthritis of the thoracolumbar spine.  The Veteran reported 
a subjective complaint of left radicular symptoms at the July 
2008 examination and there was objective loss of sensation in the 
lower extremities on pinprick testing.  Although there was some 
indication that the Veteran may have left-sided radiculopathy 
(particularly an October 1995 EMG), a June 2001 EMG found no 
evidence of radiculopathy of the left lower extremity.  
Specifically, the evidence of record since the effective date of 
the revised criteria (September 26, 2003) does not show that the 
Veteran has radiculopathy.  The most probative evidence for this 
rating period concerning possible neurologic abnormalities 
affecting the extremities is the June 2007 neurology clinic 
report.  The VA physician specifically addressed the Veteran's 
complaints of peripheral neuropathy in all the extremities.  The 
assessment was alcohol-related neuropathy.  The neuropathy of the 
extremities was not attributed to a spine disability, including 
the Veteran's service-connected disability.  Additionally, it was 
expressly noted that there was no loss of bowel or bladder 
control.  Because the evidence reflects that the Veteran's 
symptoms of peripheral neuropathy are not related to the service-
connected disability, the Board finds that a separate evaluation 
for objective neurologic abnormalities under the revised rating 
criteria is not warranted.

In addition to the contention of a higher schedular rating under 
the above-identified diagnostic codes, the Veteran and his 
representative contend that a separate rating should be assigned, 
particularly under the previous rating criteria that provided for 
the possibility of a 10 percent rating for moderate or severe 
limitation of motion of the dorsal spine.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5291) (2002).  Or, in another manner, the 
Veteran and his representative contend that a separate disability 
exists for that area of the spine that should be service 
connected.  The Board notes that an evaluation of the same 
disability impairment under another diagnostic code is 
pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14 (2009).  
However, the Board must consider the assignment of separate 
evaluations for separate and distinct symptomatology to the 
extent that none of the symptomatology justifying an evaluation 
under a different diagnostic code duplicates or overlaps with the 
symptomatology justifying the 40 percent rating under Diagnostic 
Code 5292.  See 38 C.F.R. § 4.25 (2009); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

In this regard, as noted in the introduction, the October 2006 
joint motion found that an adequate reasons and bases must 
explain why the Veteran's mid-thoracic muscle spasms (as 
documented in an October 24, 1995 VA examination) and limitation 
of range of motion of the thoracic spine (as documented in a 
March 15, 2001 VA examination) did not constitute separate 
symptomatology from that associated with the lumbar spine so as 
to warrant the assignment of an additional disability rating and 
must explain why, in light of the VA examinations of record which 
seem to record symptomatology of the mid-thoracic spine, but do 
not give enough information as to whether the symptomatology is 
due to a separate disability of the dorsal spine, the Board did 
not obtain a supplemental report.

Pursuant to the Board's August 2007 remand instructions, and in 
compliance with the October 2006 joint motion, the July 2008 VA 
examiner squarely addressed this aspect of the Veteran's claim.  
In his report, the examiner stated that the record supports only 
one injury and that the lumbar involvement followed as a 
consequence of that injury and limited motion over the years.  He 
gave the opinion that it is less likely than not that there has 
been additional contributing thoracic injuries.  The examiner 
based his opinions on an extensive examination, a review of the 
medical record, reports of diagnostic studies, military history, 
prior VA examination reports, and clinical experience over the 
past 24 years as a neurosurgeon.  The Board finds the July 2008 
VA examiner's opinion to be probative as to the salient question 
of whether there is a separate disability for which service 
connection could be granted.  The examiner answered in the 
negative and provided a persuasive opinion with support in the 
record.  The examiner noted that he could not comment on the 
veracity of previous examiners' opinions or implications of 
examinations taken out of context and that findings likely 
reflected acute conditions at the time and their focus.  The 
instances of mid-thoracic muscle spasms and limitation of range 
of motion of the thoracic spine, along with the evidence in the 
previous VA examinations of record which seem to record 
symptomatology of the mid-thoracic spine, are less probative 
because a clinician did not comment explicitly on the matter in 
the same manner that the July 2008 VA examiner did.  

Here, the Veteran has been awarded service connection for 
osteoarthritis of the thoracolumbar spine.  The Board notes that 
"dorsal" is the old term for thoracic vertebrae.  See Stedman's 
Medical Dictionary 517 (26th ed. 1995).  The evidence shows that 
the Veteran does not have a separate disability for which service 
connection could be granted and that the symptomatology is 
contemplated by the 40 percent rating for severe limitation of 
motion of the lumbar spine under the former rating criteria; 
thus, a separate rating is not warranted.  Additionally, the 
revised criteria divide the spine into two segments-
thoracolumbar and cervical.  A separate rating is also not 
warranted under the revised rating criteria as the cervical spine 
is not involved in the Veteran's service-connected disability.

In sum, for all the foregoing reasons, the Board finds that the 
issue of entitlement to a schedular rating in excess of 40 
percent for osteoarthritis of the thoracolumbar spine must be 
denied.  A higher rating is not warranted under the diagnostic 
codes for which the disability has been evaluated.  Additionally, 
a higher rating is not warranted under any other potentially 
applicable diagnostic does from either the former or revised 
rating criteria.  Furthermore, a separate rating is not warranted 
for another distinct disability or any symptomatology not already 
contemplated by the 40 percent rating.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim for a higher 
schedular rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased schedular rating for osteoarthritis of the 
thoracolumbar spine is denied.


REMAND

The Board finds it necessary to remand the issue of entitlement 
to a TDIU.  A total disability rating for compensation based upon 
individual unemployability may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  See 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  This is so, 
provided the unemployability is the result of a single service-
connected disability ratable at 60 percent or more, or the result 
of two or more service-connected disabilities, where at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Even if the schedular requirement are not met, a veteran may 
nevertheless be entitled to TDIU on an extra-schedular basis if 
it is established that he is unable to secure or follow 
substantially gainful employment as a result of the effect of his 
service-connected disabilities.  38 C.F.R. § 4.16(b).

As noted in the introduction, the Veteran's representative raised 
the contention that the Veteran's osteoarthritis of the 
thoracolumbar spine warrants a TDIU, particularly on an extra-
schedular basis under 38 C.F.R. § 4.16(b).  The Court has held 
that there is no freestanding claim for TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447, 451 (2009).  Thus, the issue of 
entitlement to a TDIU is part of the Veteran's claim for an 
increased rating.  Because the agency of original jurisdiction 
(AOJ) has not yet adjudicated this issue, the Board finds that 
the issue should be remanded so that the AOJ may adjudicate the 
issue on the merits in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Although the TDIU issue was raised in the context of the 
Veteran's claim for an increase, the Board does not find that the 
schedular rating issue is inextricably intertwined with the TDIU 
issue.  That is, there is no requirement to remand the schedular 
rating issue merely because the TDIU issue has not yet been 
adjudicated.  See, e.g., Rice, 22 Vet. App. at 455, footnotes 6-7 
(stating that the Court declined to decide whether, in a case 
where TDIU is part of a claim for an increased disability, the 
issue of TDIU would be inextricably intertwined with any 
determination regarding the proper schedular rating of the 
underlying disability or disabilities and that it is not to say 
that the Court could not review a schedular rating assigned by 
the Board even though the Board also remanded or referred an 
issue as to entitlement to TDIU).  See also Holland v. Brown, 
6 Vet. App. 443 (1994) (reviewing a Board decision denying an 
increased rating even though the Board referred to the RO a 
request for TDIU).  

The Board notes that additional development by the AOJ may be 
necessary prior to adjudicating the TDIU issue.  This may include 
submitting the case to the Director of Compensation and Pension 
Service for extra-schedular consideration if necessary.  See 
38 C.F.R. § 4.16(b).

The Board defers consideration of the issue of entitlement to an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321 for 
osteoarthritis of the thoracolumbar spine.  This aspect of the 
Veteran's claim for an increase is also based on criteria not 
found in the rating schedule.  Although it consists of distinct 
elements from that of a TDIU, 38 C.F.R. § 3.321 also provides for 
the possibility of submitting the case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  This issue may be impacted by the AOJ's action on 
remand and it is therefore deferred.

Accordingly, these issues are REMANDED for the following actions:

1.  Undertake any development deemed 
necessary in connection with the issue for 
entitlement to TDIU.  Prior to adjudicating 
the issue on the merits, consider whether 
the Veteran's case should be referred for 
consideration of an extra-schedular 
evaluation, pursuant to 38 C.F.R. 
§ 4.16(b).  If the case is so referred, 
notify the Veteran and his representative 
of the outcome.

2.  Adjudicate the issue of entitlement to 
TDIU and re-adjudicate the issue of 
entitlement to an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321 for 
osteoarthritis of the thoracolumbar spine.  
If any benefit sought is not granted, 
furnish the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


